             Case 2:16-cv-01041-TSZ Document 139 Filed 11/16/20 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                      C16-1041 TSZ
 9         v.
                                                      MINUTE ORDER
10     DAVID A. GOULD, et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Within fourteen (14) days of the date of this Minute Order, the parties shall
14
   show cause why this matter should not be dismissed without prejudice for failure to file
   the monthly status reports required by the Minute Order dated March 9, 2020, docket
15
   no. 136.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 16th day of November, 2020.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Gail Glass
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
